Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claims recite an idea of obtaining data in the form of a log set, determining that the logs correspond to a first type of log, identifying variable location within the logs based on the type of log, and extracting information from the logs based on the variable location to generate a structured log. This is a mental process because the claims merely parse records and 
This judicial exception is not integrated into a practical application because, while a structured dataset is output, the structured dataset is never used in any fashion. The claimed subject matter does not appear to improve the functioning of a computer in any way, nor does it appear to improve any other technology or technical field. While both independent claims 1 and 11 operate on a computer device obtaining data via an interface, with claim 11 additionally reciting a processor, no particular machine appears required. Both claims 1 and 11 now additionally recite “a transceiver.” However, this transceiver appears to be a generic hardware element that exists primarily to execute its claimed function: notably, obtaining a log set of N logs. The transceiver does not appear to be a particular machine. Thus, both sets of claims operate on a generic computing elements. As such, there is no claimed limitation, in part or as a whole, which appears to integrate the judicial exception into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all of the claimed elements obtain data, determine a type of data, use the determined type of data to parse the data, and output a structured result of the parsing. No additional steps are claimed beyond the mental process. 
The dependent claims 2-9 and 12-20 appear to be directed towards additional analysis and parsing steps. All of the additional steps appear to be similar mental process data analysis steps. None of the claimed limitations of the dependent claims appear to improve the functioning of a computer or require the use of a particular machine. 
In view of the foregoing, claims 1-20 are rejected under 35 USC 101 as being directed towards an abstract idea in the form of a mental process.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patthak et al. (US Pre-Grant Publication 2016/0292592) in view of Vizer et al. (US Pre-Grant Publication 2018/0089304). 

	As to claim 1, Patthak teaches a method performed by a device and comprising: 
Obtaining, by a transceiver of the device and from an interface of the device, a log set comprising N logs belonging to a first type, wherein the N logs comprise variables, and wherein N is a positive integer …  (see paragraph [0039] and [0044]-[0046] and [0053]. Log records may be obtained by a log analytics system, which may be implemented in a device. Paragraphs [0040] and [0050] discusses processing and analyzing multiple logs. Also see paragraphs [0064]-[0065] and [0071]-[0072]. A log type is configured for the retrieved log data. Because at least one log is parsed and understood according to the log type, a positive integer of N logs is parsed and understood according to the log type); 
Obtaining, by a processor of the device, information based on the first type, wherein the information indicates a variable location of the N logs (see paragraphs [0064]-[0065] and [0071]-[0072]. The “log type” is configured, and fields of variables may be identified); and
Generating, by the processor, a structured log based on the variable location and the variables (see paragraphs [0064]-[0068]. Variables from the logs are extracted and processed. A newly generated structured log data is then written to a data store). 
Patthak does not explicitly teach: 
wherein N is a positive integer greater than 1;
Vizer teaches: 
Obtaining, by a transceiver of the device and from an interface of the device, a log set comprising N logs belonging to a first type, wherein the N logs comprise variables, and wherein N is a positive integer greater than 1 (see paragraphs [0008]-[0009]. Vizer shows receiving multiple logs, wherein logs may be classified as belong to a certain type. Thus, Vizer shows receiving multiple logs of the same type). 
It would have been obvious to one of ordinary skill in the before the earliest effective filing date of the invention to have modified Patthak by the teachings of Vizer because both references are directed towards managing logs and Patthak provides Vizer the ability to conveniently receive and match multiple logs of the same type. This will help Patthak to more easily manage received logs that are the same type. 

As to claim 5, Patthak as modified teaches the method according to claim 1, further comprising:
Identifying a different part in one or more logs in the N logs by comparing the one or more logs with the information as a first variable (see Patthak paragraphs [0064]-[0068] and [0072]); and
Extracting the first variable to generate the structured log (see Patthak paragraphs [0064]-[0068] and [0072]). 

As to claim 6, Patthak as modified teaches the method according to claim 1, further comprising: 
Obtaining a first variable location recorded by the information corresponding to the first type (see Patthak paragraphs [0064]-[0068] and [0072]); and
Extracting, from one or more logs in the N logs, a first variable corresponding to the variable location to generate the structured log (see Patthak paragraphs [0064]-[0068] and [0072]). 

As to claim 7, Patthak as modified teaches the method according to claim 1, further comprising determining that N logs in the log set belong to the first type according to a classification algorithm or a clustering algorithm (see Patthak paragraphs [0064]-[0068] and [0072]. A classification algorithm is used).

As to claim 8, Patthak as modified teaches the method according to claim 1, further comprising:
establishing a mapping relationship between the information and the N logs (see Patthak paragraphs [0064]-[0068]):
Querying, based on the mapping relationship, one or more logs in the N logs that correspond to the information (see Patthak paragraphs [0064]-[0068]); and
Extracting, based on a first variable location in the information corresponding to the first type, the variables from one or more logs in the N logs to generate the structured log (see Patthak paragraphs [0064]-[0068]). 

As to claim 9, Patthak as modified teaches the method according to claim 1, further comprising extracting the variables from the N logs based on the variable location (see Patthak paragraph [0066] and [0068] and [0153]. The log data, including any tags that provide additional information, is sent to a downstream system). 

As to claim 10, Patthak as modified teaches the method according to claim 1, wherein the structured log further comprises at least one of a time, a host name, a module name, severity, or a process identification (ID) (see Patthak paragraphs [0065]-[0068]. At least a time is shown as being processed and normalized). 

As to claim 11, see the rejection of claim 1. 
As to claim 15, see the rejection of claim 5. 
As to claim 16, see the rejection of claim 6. 
As to claim 17, see the rejection of claim 7. 
As to claim 18, see the rejection of claim 8. 
As to claim 19, see the rejection of claim 9. 
As to claim 20, see the rejection of claim 10. 


Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patthak et al. (US Pre-Grant Publication 2016/0292592), in view of Hubbard (US Pre-Grant Publication 2012/0124047), and further in view of Togawa (US Pre-Grant Publication 2016/0124792).  

As to claim 2, Patthak as modified teaches the method of claim 1, 
wherein obtaining the information comprises:
Obtaining an Mth log in the N logs, wherein M is a positive integer (see paragraphs [0064]-[0068] and [0072]. An Mth log may correspond to a different log template)
Patthak does not explicitly show: 
Using, when M is equal to 1, the Mth log as the information. 
Togawa shows: 
Using, when M is equal to 1, the Mth log as the information (see paragraph [0162]. Togawa shows a format learning unit that may encounter a log element that does not correspond to known format element information. In this case, the system stores a new log format information). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Patthak by the teachings of Togawa because both references are directed toward reading, parsing, and standardizing log data. Togawa merely provides Patthak with the ability to handle log information that does not corresponding to previously known formats, which will increase the flexibility of Patthak by giving the system of Patthak the ability to learn new log formats. 

As to claim 3, Patthak as modified by Togawa teaches the method of claim 2, wherein M is greater than or equal to 2, obtaining the information comprises:
Updating, based on the Mth log, a second target template, wherein the second target template is based on an (M-1)th log (see Togawa paragraphs [0161]-[0162] and Figure 17. The system refers to previous log format information to understand and generate the second format); and
Using the second target template as the information (see Togawa paragraph [0162] and Figure 17. An earlier log type may be updated). 

As to claim 4, Patthak as modified by Togawa teaches the method according to claim 3, wherein updating the second target template and using the second target template comprises: 
Comparing the Mth log with the second target template (see Togawa paragraphs [0161]-[0162] and Figure 17); 
Representing a first variable using a wildcard character and using the second target template as a log template when the second target template comprises the first variable relative to the Mth log, wherein the wildcard character is a preset character or character string (see Togawa paragraphs [0161]-[0162] and Figure 17); and
Using the second target template as the log template when the second target template does not comprise the first variable relative to the Mth log (see Togawa paragraphs [0161]-[0162] and Figure 17). 

As to claim 12, see the rejection of claim 2. 
As to claim 13, see the rejection of claim 3. 
As to claim 14, see the rejection of claim 4. 

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive. 

In response to the 35 USC 101 argument, Applicant argues that “the above features incorporate the claimed subject matter into a practical application and represent significantly more than a mental process.” Applicant appears to be referring to the claimed transceiver and interface of the device. 
In response to Applicant’s argument, Examiner notes that MPEP 2106.04(a)(2) III (C) sets forth the idea that “claims can recite a mental process even if they are claimed as being performed on a computer” when the claims perform a mental process on a generic computer, in a computer environment, or using a computer as a tool to perform a mental process. While the current claims recite a “transceiver of a device,” this element appears to be a generic element of hardware. The “transceiver” is only defined by its function: to obtain a log set via a generically received “interface.” No other claim limitations exist defining the “transceiver,” “interface,” or “device” indicating that any element is something more than a generic computing device or process to perform the limitations of the mental process. 
Because the “transceiver” and “device” are generic elements of hardware, neither incorporates the claimed subject matter into a practical application nor represents significantly more than the mental process. 

Applicants argue that by [amending the claims to state that “N is a positive integer greater than 1”], the claims avoid manual updating of parsing rules.”
	In response to this argument, the Examiner notes that simply, at a minimum, duplicating the amount of manual processing avoided by duplicating the amount of work does not appear to result in an improvement to the functioning of a computer. The computer is not operating more efficiently; it is simply performing twice as much work. Similarly, a human mind that is capable of processing one set of rules is capable of processing two sets of rules. Applicant’s argument is not persuasive.  
Applicant’s remaining arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152